News Release P.O. Box 1980 Winchester, VA22604-8090 FOR IMMEDIATE RELEASE Contact: Glenn Eanes Vice President and Treasurer 540-665-9100 AMERICAN WOODMARK CORPORATION ANNOUNCES CASH DIVIDEND WINCHESTER, Virginia (November 19, 2010) – American Woodmark Corporation (NASDAQ:AMWD) today announced a quarterly cash dividend of $0.09 per share to be paid on December 20, 2010, to shareholders of record on December 6, 2010. American Woodmark Corporation, located in Winchester, Virginia, is the third largest manufacturer of kitchen and bath cabinets in the United States.Offering approximately 435 cabinet lines in a wide variety of designs, materials and finishes, American Woodmark products are sold through a network of dealers and distributors and directly to home centers and major home builders. The Company currently operates 11manufacturing facilities in Arizona, Georgia, Indiana, Kentucky, Maryland, Tennessee, Virginia and West Virginia, as well as various service centers across the country.To find out more about American Woodmark, and view its vast array of cabinet styles, visit its web site at www.americanwoodmark.com. -END-
